DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 24-26, 28, 30, 33-35, 37 and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US 8,994,613) in view of Lee et al. (US 6,456,438), and further in view of Haddick et al (US 2013/0127980).
Regarding claims 21, 30 and 39-40, Johnson discloses, a method (Figs. 1-2 and 5-6), including steps of 
providing a lens (110, 112); and
providing a dynamic eye gaze/eye movement tracking sensor (122) in communication with the lens, to provide a digital eyewear (Col. 8, lines 5-8), wherein the eye movement sensor uses medical feature results from optical parameter measurements responsive to an inward facing camera focused on the user’s eye (122 and associated text);

receiving medical feature results in response to the optical parameter measurements and the medical features, and communicating those medical feature results to the eye movement sensor (see 604 of Fig. 6 and associated text);
wherein the medical features results are responsive to one or more of: a neurological condition in response to an EEG sensor, a cardiovascular condition in response to a blood pressure sensor, a optometry condition in response to a digital eyewear prescription (Claim 11, see 122 of Fig. 1 and 604 of Fig. 6 and associated text);
wherein shading or inverse shading is utilized based upon the dynamic eye gaze direction tracking mechanism and the optical parameter measurements (Col. 1, lines 24-26 and see 604 of Fig. 6 and associated text), the shading or inverse shading effect including shading an object and inverse shading an area around the object unshaded (Col. 1, lines 21-26), the shading being performed by reducing the brightness of an object being viewed by the user (Col. 1, lines 21-26), the inverse shading being performed by reducing the brightness of the display being viewed by the user whereby the object being viewed by the user appears readable even in the presence of the ambient environment (Col. 1, lines 21-26);
in response to the eye movement sensor, projecting (128, 132) an image (130, 134) onto one side of the lens, wherein the user can see at least a portion of that projected image;
wherein the projected image can include digital media (130, 132), the digital media responsive to a second sensor (124, 330, 560);
whereby the projected image includes shading or inverse shading (Col. 1, lines 24-26); 

wherein the shading or inverse shading is provided using a shading or inverse shading effect projected separately onto a first lens and a second lens (128, 130, 132, 134),
wherein the shading or inverse shading effect includes shading an object and inverse shading an area around the object (Col. 1, lines 24-26 and see 128, 130, 132, 134).
Johnson does not explicitly disclose the shading being performed by reducing a brightness of a display portion of a physical object being viewed by a user, the brightness being reduced from a level of glare from an ambient environment to a level at which an effect of glare from an ambient environment is eliminated or reduced, the inverse shading being performed by reducing a brightness of the display portion of a physical object being viewed by the user to reduce its brightness from an amount of brightness of the ambient environment that exceeds a brightness of the display, whereby the display portion of the physical object being viewed by the user appears readable even in the presence of the brightness of the ambient environment.
Lee teaches, from the same field of endeavor that in a method (Fig. 4) that it would have been desirable to make the shading being performed by reducing a brightness of a display portion of a physical object being viewed by a user (Col. 6, lines 45-67, Col. 7, lines 1-19 and 32-51), the brightness being reduced from a level of glare from an ambient environment to a level at which an effect of glare from an ambient environment is eliminated or reduced  (Col. 6, lines 45-67, Col. 7, lines 1-19 and 32-51), the inverse shading being performed by reducing a brightness of the display portion of a physical object being viewed by the user to reduce its 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the shading being performed by reducing a brightness of a display portion of a physical object being viewed by a user, the brightness being reduced from a level of glare from an ambient environment to a level at which an effect of glare from an ambient environment is eliminated or reduced, the inverse shading being performed by reducing a brightness of the display portion of a physical object being viewed by the user to reduce its brightness from an amount of brightness of the ambient environment that exceeds a brightness of the display, whereby the display portion of the physical object being viewed by the user appears readable even in the presence of the brightness of the ambient environment as taught by the method of Lee in the method of Johnson since Lee teaches it is known to include this feature in a method for the purpose of providing an enhanced view of objects and reduced noise.
Johnson in view of Lee does not explicitly disclose determining if a light source projecting light into the first lens or the second lens can be occluded, and if so projecting an occlusion separately onto the first lens and the second lens in a line of sight between the eye and the light to be occluded.
Haddick teaches, from the same field of endeavor that in a method that it would have been desirable to include determining if a light source projecting light into the first lens or the second lens can be occluded (Para. 0694), and if so projecting an occlusion separately onto the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining if a light source projecting light into the first lens or the second lens can be occluded, and if so projecting an occlusion separately onto the first lens and the second lens in a line of sight between the eye and the light to be occluded as taught by the method of Haddick in the combination of Johnson in view of Lee since Haddick teaches it is known to include these features in a method for the purpose of providing a display with uniform brightness, color uniformity and improved image quality.
Regarding claims 24-26 and 33-35, Johnson, Lee and Haddick discloses and teaches as set forth above, and Johnson further discloses, the recognized object including one or more of a physical phone, tablet, or laptop, that are not part of the digital eyewear (330, 560), an object viewed by the digital eyewear is unshaded but the area outside of the object is shaded (Col. 1, lines 24-26 and see 128, 130, 132, 134), and wherein object recognition is utilized by the digital eyewear (Col. 1, lines 24-26).
Regarding claims 28 and 37, Johnson, Lee and Haddick discloses and teaches as set forth above, and Johnson further discloses, wherein the at least one lens comprises a plurality of lenses (110, 112), and each lens of the plurality of lenses has its own shading or inverse shading (Col. 1, lines 24-26 and see 128, 130, 132, 134 and associated text).

Claims 22-23 and 31-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US 8,994,613) in view of Lee et al. (US 6,456,438) in view of .
Johnson, Lee and Haddick remains as applied to claims 21 and 30 above.
	Johnson, Lee and Haddick does not disclose shading or inverse shading is provided when viewing a display that is not part of the digital eyewear, and algorithms for the shading and the inverse shading are provided within the digital eyewear.
Abbott teaches, from the same field of endeavor that in digital eyewear that it would have been desirable to make shading or inverse shading is provided when viewing a display (118) that is not part of the digital eyewear (see Figs. 1-8), and algorithms for the shading and the inverse shading are provided within the digital eyewear (Paragraphs 0047, 0074 and 118).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make shading or inverse shading is provided when viewing a display that is not part of the digital eyewear, and algorithms for the shading and the inverse shading are provided within the digital eyewear as taught by the digital eyewear of Abbott in the combination of Johnson, Lee and Haddick since Abbott teaches it is known to include these features in digital eyewear for the purpose of providing digital eyewear that presents information to a user efficiently with a low degree of interruptibility.

Claims 27 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US 8,994,613) in view of Lee et al. (US 6,456,438) in view of Haddick et al (US 2013/0127980) as applied to claims 21 and 30 above, in view of Tseng et al. (US 2006/0140502; already of record).
Johnson, Lee and Haddick remains as applied to claims 21 and 30 above.

Tseng teaches, from the same field of endeavor that in eyewear that it would have been desirable that if ambient light is above a predetermined value then the shading is utilized (Paragraph 0022).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made that if ambient light is above a predetermined value then the shading is utilized as taught by the eyewear of Tseng in the combination of Johnson, Lee and Haddick since Tseng teaches it is known to include this feature in eyewear for the purpose of providing eyewear with improved contrast.

Claims 29 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US 8,994,613) in view of Lee et al. (US 6,456,438) in view of Haddick et al (US 2013/0127980) as applied to claims 21 and 30 above, in view of Farris (US 5,305,012; already of record).
Johnson, Lee and Haddick remains as applied to claims 21 and 30 above.
	Johnson, Lee and Haddick does not disclose the shading comprises translucency shading for reading material.
	Farris teaches, from the same field of endeavor that in a method that it would have been desirable to make the shading comprises translucency shading for reading material (Col. 1, lines 64-68, Col. 2, lines 1-2 and Col. 6, lines 31-62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the shading comprises translucency shading for reading material as .
Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        04/12/2021